filed with the Securities and Exchange Commission on May 12, 2015 File Nos. 333-191710 and 811-22897 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 8 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 10 CONTEXT CAPITAL FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Vicki Horwitz Atlantic Fund Services Three Canal Plaza Portland, ME 04101 Copies to: Jeremy Senderowicz Dechert LLP 1095 Avenue of the Americas New York, NY 10036 It is proposed that this filing will become effective: [X]immediately upon filing pursuant to Rule 485, paragraph (b)(1) []on, pursuant to Rule 485, paragraph (b)(1) []60 days after filing pursuant to Rule 485, paragraph (a)(1) []on, pursuant to Rule 485, paragraph (a)(1) []75 days after filing pursuant to Rule 485, paragraph (a)(2) []on, pursuant to Rule 485, paragraph (a)(2) []this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This PEA No. 8 is filed for the sole purpose of submitting XBRL exhibit for the risk/return summary first provided in Pre-Effective Amendment No. 7 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrantcertifies that it has met all of the requirements for effectiveness of this registration statement under Rule 485(b) of the Securities Act of 1933 and has duly caused this amendment to its registration statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Bala Cynwyd and the State of Pennsylvania on May 12, 2015. Context Capital Funds /s/ Stephen J. Kneeley Stephen J. Kneeley President Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed below by the following persons in the capacities indicated on May 12, 2015. (a) Principal Executive Officer /s/ Stephen J. Kneeley Stephen J. Kneeley Principal Executive Officer (b) Principal Financial Officer /s/ Michael J. McKeen Michael J. McKeen PrincipalFinancial Officer (c) A majority of the Trustees /s/ Stephen J. Kneeley Stephen J. Kneeley John N. Culbertson, Jr., Trustee* Christopher J. LaCroix, Trustee* Paul D. Schaeffer, Trustee* Stephen M. Wynne, Trustee* By: /s/ Vicki S. Horwitz Vicki S. Horwitz As Attorney-in-fact * Pursuant to powers of attorney previously filed. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Label Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
